IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: J.M.C., A MINOR      : No. 753 MAL 2016
                                         :
                                         :
PETITION OF: COMMONWEALTH OF             : Petition for Allowance of Appeal from
PENNSYLVANIA                             : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of March, 2017, the Petition for Allowance of Appeal is

DENIED.